
	
		I
		112th CONGRESS
		1st Session
		H. R. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain Federal lands in San Diego County,
		  California, as wilderness, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Beauty Mountain and Agua Tibia Wilderness Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Designation and expansion of wilderness areas
					Sec. 101. Definition of Secretary.
					Sec. 102. Designation of wilderness, Cleveland National Forest
				and Bureau of Land Management land in San Diego County, California.
					Sec. 103. Administration of wilderness.
					Title II—Location and nature of appropriate recreation
				facilities
					Sec. 201. Recreational facilities.
				
			IDesignation and
			 expansion of wilderness areas
			101.Definition of
			 SecretaryIn this title, the
			 term Secretary means—
				(1)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(2)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				102.Designation of
			 wilderness, Cleveland National Forest and Bureau of Land Management land in San
			 Diego County, California
				(a)Agua tibia
			 wilderness additionsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land in the Cleveland National Forest comprising
			 approximately 7,796 acres, as generally depicted on the map titled Agua
			 Tibia Proposed Wilderness Additions, and dated May 18, 2009, is
			 designated as wilderness and is incorporated in, and shall be deemed to be a
			 part of, the Agua Tibia Wilderness.
				(b)Beauty mountain
			 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.), certain land administered by the Bureau of Land Management in San
			 Diego County, California, comprising approximately 13,635 acres, as generally
			 depicted on the map titled Beauty Mountain Wilderness Additions,
			 and dated December 11, 2009, is designated as wilderness and is incorporated
			 in, and shall be deemed to be a part of, the Beauty Mountain Wilderness.
				(c)Maps and
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area and wilderness addition designated by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
					(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					(d)Utility
			 facilities and corridorsNothing in this section or the
			 Wilderness Act shall be construed to prohibit construction, operation, and
			 maintenance, using standard industry practices, of utility facilities located,
			 on the day before the date of the enactment of this Act, outside of the
			 wilderness areas and wilderness additions designated by this section.
				103.Administration
			 of wilderness
				(a)ManagementSubject
			 to valid existing rights, the land designated as wilderness or as a wilderness
			 addition by this title shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date of that Act shall be deemed to be a reference to
			 the date of the enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be deemed to be a reference to
			 the Secretary that has jurisdiction over the land.
					(b)Incorporation of
			 acquired land and interestsAny land within the boundaries of a
			 wilderness area or wilderness addition designated by this title that is
			 acquired by the United States shall—
					(1)become part of the
			 wilderness area in which the land is located; and
					(2)be managed in
			 accordance with this title, the Wilderness Act (16 U.S.C. 1131 et seq.), and
			 any other applicable law.
					(c)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the land
			 designated as wilderness or wilderness addition by this title is withdrawn from
			 all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					(d)Fire management
			 and related activities
					(1)In
			 generalThe Secretary may take such measures in a wilderness area
			 or wilderness addition designated by this Act as are necessary for the control
			 and prevention of fire, insects, and diseases in accordance with section
			 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of
			 the 98th Congress.
					(2)Funding
			 prioritiesNothing in this section limits funding for fire and
			 fuels management in the wilderness areas and additions designated by this
			 section.
					(3)Revision and
			 development of local fire management plansAs soon as practicable after the date of
			 the enactment of this Act, the Secretary shall amend the local fire management
			 plan that applies to the Agua Tibia Wilderness and prepare a local fire
			 management plan for the Beauty Mountain Wilderness.
					(4)AdministrationConsistent with paragraph (1) and other
			 applicable Federal law, to ensure a timely and efficient response to fire
			 emergencies in the wilderness areas and additions designated by this section,
			 the Secretary shall—
						(A)not later than 1
			 year after the date of enactment of this Act, establish agency approval
			 procedures (including appropriate delegations of authority to the Forest
			 Supervisor, District Manager, or other agency officials) for responding to fire
			 emergencies; and
						(B)enter into
			 agreements with appropriate State or local firefighting agencies.
						(e)GrazingGrazing
			 of livestock in a wilderness area or wilderness addition designated by this
			 title shall be administered in accordance with the provisions of section
			 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and the guidelines set
			 forth in House Report 96–617 to accompany H.R. 5487 of the 96th
			 Congress.
				(f)Military
			 activitiesNothing in this section precludes—
					(1)low-level
			 overflights of military aircraft over the wilderness areas or wilderness
			 additions designated by this section;
					(2)the designation of
			 new units of special airspace over the wilderness areas or wilderness additions
			 designated by this section; or
					(3)the use or
			 establishment of military flight training routes over wilderness areas or
			 wilderness additions designated by this section.
					IILocation and
			 nature of appropriate recreation facilities
			201.Recreational
			 facilities
				(a)Construction of
			 facilitiesConsistent with
			 applicable law and the applicable donation agreements between the Bureau of
			 Land Management and The Conservation Fund, the Bureau of Land Management shall
			 construct facilities as follows:
					(1)Location of
			 recreational facilitiesRecreational facilities shall be located
			 outside of the Beauty Mountain Wilderness in sections 13 and 14 and the
			 southeast 1/4 of the northeast 1/4, and the northeast 1/4 of the southeast 1/4
			 of section 8, Township 9 South, Range 3 East, San Bernardino Base and Meridian
			 to support recreational activities on public lands.
					(2)Parking
			 areaA parking area shall be constructed in the northwest 1/4
			 section of the southwest 1/4 of section 33, Township 9 South, Range 3 East, San
			 Bernardino Base and Meridian.
					(b)Appropriate
			 recreational facilitiesConsistent with the applicable donation
			 agreement between the Bureau of Land Management and The Conservation Fund,
			 recreational facilities located on the parcel described in subsection (a) shall
			 include a campground, parking area, corrals, water supply, restrooms, and other
			 appropriate facilities.
				
